WINCH, J.
Following our ruling in the ease of Cleveland Elec. Ry. v. *642Wadsworth, 25 O. C. C. 376 (1 N. S. 483), this judgment must be affirmed.
We are unable to distinguish the case of one driving behind a passing car onto the next track on which a car is coming from the opposite direction, without taking any precaution, for his own safety, from that of a pedestrian who does the same thing. The statement of the plaintiff that he looked to see if a ear was coming, avails him nothing. He could not see through the pass ing car, and he knew it. The time to look is after the temporary obstruction has passed sufficiently so that there may be a view of the next track.
Nor does the case involve the relative rights of street cars and pedestrians in the public streets. It may be conceded that the defendant was negligent in operating its car at too high a rate of speed,and in sounding no warning of its approach. But the trial judge directed a verdict in its favor because the plaintiff showed himself guilty of contributory negligence. There was no error in this, and the judgment is affirmed.
Marvin and Henry, JJ., concur.